                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Richmond Division

UNITED STATES OF AMERICA                                    )
                                                            )
               v.                                           )
                                                            )    Criminal No. 3:18cr18-MHL
MOHAMED ABDELLAHI MOHAMED HORMA,                            )
                                                            )
       a.k.a. “Mohamed Abdellahi Moham Horma”               )
       a.k.a. “Mohamed Abdel Mohamed Horma”                 )
                                                            )
                      Defendant.                            )


                     GOVERNMENT’S POTENTIALWITNESS LIST

       The United States of America, by and through G. Zachary Terwilliger, United States

Attorney, and Angela Mastandrea-Miller, Assistant United States Attorney, files its potential

witness list for the November 20, 2018 hearing on defendant’s Motion to Dismiss.

       1.   Sgt. Bodenhamer, Henrico County Police Department

       2. Special Agent Williams Chin, HSI

       3. Special Agent Bridgit DiPietto, FBI

       4. Stacy Young, Financial Analyst, FBI




                                                   1
5. John Connolly, Altria/Bluewater Investigative Support Manager

6. Michael Talbert, Contractor Altria/Bluewater Investigations


                                           G. ZACHARY TERWILLIGER
                                           UNITED STATES ATTORNEY

                                    By:    __________/s/_______________
                                           Angela Mastandrea-Miller
                                           Assistant United States Attorney
                                           United States Attorney=s Office
                                           919 East Main Street
                                           Suite 1900
                                           Richmond, Virginia 23219-2447
                                           Telephone-804-819-5400
                                           Fax-804-771-2316
                                           Email: Angela.Miller3@usdoj.gov




                                           2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the foregoing Potential

Witness List in the above-captioned case using the CM/ECF system, which will send a

notification of such filing (NEF) to:

       Joseph S. Camden
       Assistant Federal Public Defender
       Office of the Public Defender
       701 East Broad Street
       Suite 3600
       Richmond, Virginia 23219
       Email: joseph_camden@fd.org

       Robert J. Wagner
       Assistant Federal Public Defender
       Office of the Public Defender
       701 East Broad Street
       Suite 3600
       Richmond, Virginia 23219
       Email: robert_wagner@fd.org


                                                    __________/s/_______________
                                                    Angela Mastandrea-Miller
                                                    Assistant United States Attorney




                                                    3
